Citation Nr: 0630655	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-18 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right wrist carpal tunnel syndrome (CTS).

2.  Entitlement to an initial evaluation in excess of 10 
percent for left wrist CTS.

3.  Entitlement to an initial compensable rating for 
dermatitis of the hands and wrists.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1989 to 
November 1996.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran was present at the July 2000 Board hearing held 
at the RO.  A transcript of the hearing (T) was associated 
with the claims file.  Thereafter, in August 2002, the Board 
undertook additional development of the evidentiary record on 
its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
regulation was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in October 2003 the Board remanded the matter to 
the RO for additional development.  The case was recently 
returned to the Board. 


FINDINGS OF FACT

1.  On a facts found basis, right wrist CTS is manifested by 
wholly sensory impairment that is productive of no more than 
mild disability.

2.  On a facts found basis, left wrist CTS is manifested by 
wholly sensory impairment that is productive of no more than 
mild disability.

3.  On a facts found basis, from August 30, 2002, dermatitis 
of the hands and wrists affects approximately 5 percent of 
the body surface; prior to August 30, 2002, dermatitis of the 
hands and wrists affected an exposed surface area.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for right wrist CTS have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.124a, 
Diagnostic Code 8515 (2005). 

2.  The criteria for an initial evaluation in excess of 10 
percent for left wrist CTS have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.124a, 
Diagnostic Code 8515 (2005). 

3.  The criteria for an initial 10 percent rating for 
dermatitis of the hands and wrists have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, 
4.118, Diagnostic Code 7806, in effect prior to and after 
August 30, 2002. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA requires that VA notify the claimant and 
the claimant's representative of any information and medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant as to which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf, and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO letter in February 2004 pursuant to the October 2003 
Board remand informed the veteran of the provisions of the 
VCAA and he was advised to identify any evidence in support 
of the claim that had not been obtained.  The VCAA specific 
letter informed the veteran that VA would obtain pertinent 
federal records.  The veteran was informed that VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate the 
claim as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was not provided to the veteran prior to the AOJ 
adjudication of the claim and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, the comprehensive 
VCAA notice was issued pursuant to the Board remand and it 
was issued prior to the RO reviewing the claim again in July 
2005 which cured the timing defect.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA directed notice had a statement directed to 
this element on page 2 that the Board finds adequately 
represented the fourth element.  He responded that he did not 
have any additional evidence to submit.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided notice covering all content 
requirements adequately.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Furthermore, any deficiency in VCAA notice 
regarding the effective date or initial rating elements is 
harmless since the veteran has already established 
entitlement to an effective date and initial rating.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and private treatment 
records and the veteran was examined several times, most 
recently in 2002.  He also testified at a Board hearing.  
Although the representative argues for another remand at this 
late stage in the proceeding, obviously aware the previous 
remand consumed several years in the process, the Board 
believes that the record is sufficiently developed and will 
support an informed determination.  As will be explained 
below, the recently obtained evidence of ongoing medical 
treatment did not show that CTS or dermatitis of the hands 
and wrists had been the subject of medical treatment for 
several years.  Furthermore, there is no argument that 
relevant evidence has not been obtained or that the 
comprehensive medical reports are inadequate for an informed 
determination.  Thus, the Board finds the development overall 
is adequate when read in its entirety and that it satisfied 
the obligations established in the VCAA and the Board remand.  
VA's duty to assist has been satisfied and the Board will 
turn to a discussion of the issues on the merits.


Analysis

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. § 3.400, which provide that 
the effective date shall be the date of claim or date 
entitlement arose, whichever is later, or unless otherwise 
provided, on the basis of facts found.
For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve. The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (2005). 

The Board notes that the veteran has established service 
connection for CTS which is a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesia in the fingers 
and hand, sometimes extending to the elbow.  Wilson v. Brown, 
7 Vet. App. 542, 544 (1995).
For complete paralysis of the median nerve, a 70 percent 
disability rating is warranted for the major extremity and a 
60 percent disability rating is warranted for the minor 
extremity manifested by inclination of the hand to the ulnar 
side with the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, and the thumb in the plane of the hand (ape hand); 
incomplete and defective pronation of the hand with the 
absence of flexion of the index finger, feeble flexion of the 
middle finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  

Severe incomplete paralysis warrants a 50 percent disability 
rating for the major extremity and 40 percent for the minor 
upper extremity.  Moderate incomplete paralysis warrants a 30 
percent disability rating for the major extremity and 20 
percent for the minor extremity.  A 10 percent disability 
rating is warranted for mild incomplete paralysis of the 
median nerve of either the major or minor extremity.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  

The VA examiner in April 1997 noted the complaint of hand 
numbness and trouble opening jars.  The examiner reported the 
veteran was right-handed, and that he had normal joint sense 
in the upper extremities, no wrist tenderness, wrist flexion 
90 degrees, extension 70 degrees, radial deviation 20 
degrees, and ulnar deviation 50 degrees.  He has decreased 
sensation to touch in both hands.  The impression was mild 
CTS on the left side confirmed by electrodiagnostic study and 
no CTS or neurologic deficit on the right side.

PHV, M.D., wrote in January 1998 regarding the veteran's 
complaint of bilateral wrist and hand pain with decreased 
sensation and weakness and difficulty with dexterity 
maneuvers.  The physician reported the veteran was followed 
since August 1997 and a neurologist was unsure of the 
etiology for the veteran's symptoms.  The uncertainty of the 
etiology is reflected in his reports from August 1997 and 
November 1997 noting decreased sensation.  He reported 
neuropathy of the hands with grossly decreased sensation in 
January 1998.  

In February 1998 a physical medicine specialist noted a work-
up was negative for peripheral neuropathy, inflammatory 
neuropathy or an entrapment neuropathy.  The veteran's 
presentation was indicative of overuse syndrome of the 
wrists, tendons, muscles and small joints of the hands.  

VA clinical records dated in February 1999 noted his hands 
hurting and that he reported being told he may have mild CTS.  
It was reported he had not dropped anything and had no 
numbness or tingling but he reported mildly decreased grip.  
He had a full range of motion.  The assessment was probable 
CTS.  

A VA examiner in March 1999 noted the veteran's complaint of 
increased hand and wrist pain, and intermittent numbness that 
increased after working through the day.  Neurologically, the 
motor examination was positive for the right hand where he 
had 10-20 percent weakness in apposition of the thumb and 
slight atrophy of the thenar muscle.  Tone and coordination 
were intact and reflexes were symmetric.  He had decreased 
pinprick over the palmar aspects of the first three digits of 
the right hand to wrist level.  The examiner noted that an 
EMG was normal but the clinical picture was compatible with 
CTS.  However, the orthopedic examiner noted no atrophy or 
swelling and full range of motion, good grip strength with 
pinching possible, and a negative Tinel and Phalen's test.  
The diagnosis was orthopedically normal hands and wrists.  

In May 1999 Dr. V. reported the etiology for the veteran's 
hand pain was unclear and that decreased sensation and loss 
of grip strength were noted.  Dr. V. reported in June 1999 
that the veteran was being followed for wrist and hand pain 
that had progressed and that he had bilateral CTS greater on 
the left that was recently becoming more symptomatic, noting 
complaints include hand weakness and numbness.  Dr. V. 
reported a rheumatologist saw the veteran and noted 
significant degenerative joint disease but on physical 
examination he was noted to have CTS greater on the left and 
becoming more symptomatic.  

The reports from MLM, M.D., a rheumatologist, noted Dr. V. 
referred the veteran in May 1999 and that the veteran's hand 
pain was secondary to degenerative arthritis.  Dr. M. noted a 
questioned history of CTS, and that the veteran complained of 
light numbness in all fingers.  Dr. M. stated the veteran did 
not present typical CTS symptoms.  In July 1999, he reported 
noting CTS symptoms and that the veteran made complete fists 
and complained of numbness of the second and third fingers of 
both hands.  In November 1999, Dr. M. reported osteoarthritis 
affecting various joints including the hands.  In a March 
2001 follow-up report he again noted osteoarthritis of the 
hands, and in January 2003 he stated the veteran definitely 
had osteoarthritis affecting the hands and other joints and 
the examination at that time did not mention CTS for any 
hand-related complaints.  

VA clinical records show in July 2000 it was reported he had 
received extensive therapy for CTS and currently had 
bilateral braces.  He reported persistent bilateral hand and 
wrist pain especially with repetitive motion and he described 
difficulty with fine motor movements.  The impression was 
possible premature osteoarthritis and possibly CTS.

His Board hearing testimony was that both hands hurt equally, 
that he had lost dexterity and had tired hands at end of day.  
He stated he had lost time from work, that he had trouble 
lifting packages to sort and dropped things, and that his 
hands cramped.  He stated he received concessions on the job 
and that he had finger numbness (T 6-8, 10-13).  

A VA examiner in November 2002 noted records showing 
polyarthralgia symptoms in the hands.  The veteran remained 
employed as postal clerk and could not work on some 
machinery.  He was able to make a fist, extend the fingers 
and he had equal grip strength.  He could fully oppose the 
thumb and could circumduct the thumb.  A spasmodic 
contraction of the right index finger resolve and he was able 
to pincer grasp a small object (a staple removed from a 
worksheet).  He had a full range of motion of all finger 
joints and the wrists.  Another report noted polyarthralgia 
of the hands with features of an inflammatory connective 
tissue disorder.  Another examiner noted the complaint of 
pain, stiffness, and easy fatigability with wrist pain 
described as needle like and without radiation.  The veteran 
also complained of difficulty with dexterous movements of the 
hands.  The examiner stated the veteran had a polyarticular 
arthralgia involving the hands and other joints with features 
of an inflammatory connective tissue disorder that was not 
likely related to military service.  Contemporaneous VA 
clinical records dated in May 2003 refer to hand pain 
complaints and report osteoarthritis and rheumatoid 
arthritis.

Dr. V. reported in January 2003 that veteran had diffuse 
osteoarthritis that affected primarily the hands.  Dr. M 
reported in April 2004 that the veteran returned for follow-
up of osteoarthritis and that he worked all day at the post 
office.  The veteran could make full fists and he had 
excellent grip strength.  The impression was stable 
osteoarthritis.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the service 
connected disability may not be based upon manifestations of 
a nonservice-connected disability.  38 C.F.R. § 4.14 (2003).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

With that said, the Board must point out that the veteran is 
not service connected for any form of arthritis and the 
manifestations cannot be used to determine the service 
connected rating for CTS.  The evidence of probative value in 
view of the detailed description of pertinent evaluative 
criteria, viewed objectively, does not favor the claim for an 
increased initial evaluation.  It supports a conclusion that 
the veteran's CTS is no more than mild in view of objective 
findings on recent comprehensive examinations that did not 
confirm more than a sensory impairment associated with CTS.  
Collectively, the Board cannot ignore that recent 
examinations have not confirmed CTS which would seem on its 
face a sufficient basis to deny a higher initial rating.  As 
for the record of pain and weakness complaints, he had only 
the well established diagnosis of osteoarthritis of multiple 
joints including the hands and the Board must be mindful of 
the prohibition against relying on manifestations of 
nonservice-connected disorders in determining the service 
connected rating.  See 38 C.F.R. § 4.14.  In this case, the 
veteran asserts that an increased initial evaluation is 
warranted for his service-connected CTS but the record 
establishes CTS is not confirmed since mid 1999, an examiners 
reported functional loss due to pain and decreased range of 
motion related to the nonservice-connected osteoarthritis.

Thus, the Board does not find that the CTS manifestations as 
described more nearly approximate the criteria for the next 
higher evaluation.  There are no manifestations unique to CTS 
objectively shown to support a higher evaluation under 
Diagnostic Code 8515 without violating the prohibition 
against pyramiding, the referenced physical therapy and 
splint use early on notwithstanding since the existence of 
appreciable CTS manifestations was legitimately questioned at 
that time and the comprehensive rheumatology evaluation did 
not confirm it.   See 38 C.F.R. § 4.14.  

Turning to the veteran's dermatitis of the hands and wrists, 
as the veteran filed the claim on which this appeal is based 
prior to August 30, 2002, his claim requires a review of both 
versions of the rating criteria for the skin.  Where, as 
here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

The revised version appears more favorable to the veteran 
based on a facial comparison as it allows for a more precise 
evaluation based upon a percentage of total body or exposed 
area effected and removes imprecise adjectival terms that did 
not present bright lines of demarcation between the 
incremental levels of disability.  For example, in the former 
scheme, a noncompensable evaluation was provided for slight, 
in any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation was provided 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
was assigned for exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
contemplated ulceration or extensive m exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant manifestations.  

By regulatory amendment, effective August 30, 2002, 
substantive changes set forth below were made to the 
schedular criteria for evaluating the skin.  See Amendment to 
Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 49596 
(July 31, 2002).  In the current rating scheme, a 10 percent 
evaluation is provided with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.  The 
next higher evaluation of 30 percent may be assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12 month period.  The next 
higher evaluation of 60 percent may be assigned for 
dermatitis or eczema with more than 40 percent of the entire 
body or exposed areas affected, or; constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period.  

Here again, the Board must observe that the contact 
dermatitis of the hands and the wrists has not been mentioned 
in the more recent clinical reports and the service connected 
disability evaluation cannot be based on manifestations of 
nonservice-connected disorders.  

With that being said, regarding the contact dermatitis of the 
hands and wrists, MDS, M.D., wrote the veteran was seen in 
January 1998 and that the hands were extremely dry and 
consistent with dyshyrotic eczema.  Dr. V. reported in 
January 1998 the veteran had slight eczema of the hands 
particularly on the dorsum.  The VA examiner in March 1999 
reported a dry rash over the volar wrists with a little on 
the hands and papules on the dorsal hands.  The volar surface 
pertains to the palm or flexor surface of the hand or wrist 
and the dorsum refers to the back of the hand opposite the 
palm.  503, 1836 Dorland's Illustrated Medical Dictionary 
(28th ed. 1994).  The veteran claimed he could work without 
impairment.  The diagnosis was chemical contact dermatitis of 
the hands and wrists.  Dr. S. wrote in July 1999 that after 
reevaluating the veteran topical cream use was continued and 
he was to use hand moisturizers as needed.  

His Board hearing testimony was that he constantly used 
prescribed skin cream throughout the day and also a lotion 
for exfoliating skin that was more irritating than 
disfiguring.  He referred to the knuckles, and to the end of 
the fingernails, and he stated the skin would break open.  He 
reported that he worked at the post office sorting letters (T 
3-6, 12-13).  

A VA examiner in November 2002 did not report any dermatitis 
of the hands or wrists. Contemporaneous private treatment 
reports through 2003 refer to folliculitis of the chest, back 
and shoulders of undermined etiology.  Dr. M. reported in 
January 2003 and April 2004 that the skin was unremarkable 
for any significant rash.  

Overall, the Board finds these manifestations initially more 
nearly approximate the 10 percent evaluation under the former 
version of Diagnostic Code 7806.  He did manifest the extent 
of involvement according to the record that showed exposed 
surface being affected.  The Board recognizes that the more 
recent reports do not mention contact dermatitis of the hands 
and wrists.  Furthermore, under the revised rating scheme the 
regulation is not clear as to how the percentage of body 
surface is to be calculated to insure consistency, as it was 
not explained in the supplemental information that was 
published with the final regulation.  In any event, the Board 
believes the information on file is sufficient to permit an 
informed determination of the percentages of surface affected 
and thus another remand is not necessary as the case was in 
remand status since late in 2003.  

According to the "rule of nines" which is an assessment 
tool to accurately determine the total body surface involved 
in burn injury, the hands would equate with 5 percent of the 
body surface (each dorsal and volar surface combined being 
1.25 percent with the wrist area being the demarcating line 
from the forearm).  Application of the benefit of the doubt 
rule is warranted in the veteran's case as to percent of body 
surface more nearly approximated by disability.  The dorsal 
and volar surfaces were noted in the clinical records so the 
Board can apply the percentage for each hand surface.  Thus, 
Board finds that he meets the criteria for a 10 percent 
evaluation on the basis of surface area involvement of at 
least 5 percent but less than 20 percent.  See 1543 Current 
Medical Diagnosis & Treatment 2003 (42nd Edition) and 647 
Cecil Textbook of Medicine (22nd Edition, 2004).  The Board's 
review of the evidentiary record does not raise a question as 
to which of two evaluations would more properly classify the 
severity of the veteran's skin disability under the current 
and former rating criteria, taking into account the intended 
application of the rating criteria and the sufficiently 
detailed clinical record references.  Based upon the several 
years of recent records showing no reference to the service-
connected disability the Board believes it is reasonable to 
assess the disability as stable.  38 C.F.R. §§ 3.326, 3.327, 
4.3, 4.6 and 4.7.

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the CTS or skin disability of the 
hands and wrists has required, for example, frequent 
hospitalization or has been shown to markedly interfere with 
employment so as to render impractical the application of the 
regular schedular standards.  Indeed, the VA examiners noted 
recently that the veteran worked a full day at the post 
office and he testified that he received concessions in the 
work place.  However, the percentage evaluations recognize an 
appreciable impairment and functional limitation.  The VA 
examiners have not described the disabilities in a manner to 
suggest that the application of the schedular standards is 
impractical.  Accordingly, an extraschedular evaluation is 
not warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996)(When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for right wrist CTS is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left wrist CTS is denied.

Entitlement to an initial 10 percent rating for dermatitis of 
the hands and wrists is granted, subject to the regulations 
governing the payment of monetary awards.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


